Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 is being considered by the examiner.
Allowable Subject Matter
             Claim1-15 is allowed.
The  closest prior art of record of Duek  (EP 3666779 A1) or LIAPTSIS et al, (US 20190341571 A1)  teaches the limitation of " An organic electroluminescent device comprises a light-emitting layer comprising a triplet-triplet annihilation, a thermally activated delayed fluorescence material, an organic near-range-charge-transfer emitter,  but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1 including " the organic near-range-charge-transfer emitter having a lowermost excited singlet state energy level of less than 2.95 eV and a lowermost excited triplet state energy level. The lowermost excited singlet state energy level of the thermally activated delayed fluorescence material is higher than the lowermost excited singlet state energy level of the organic near-range-charge-transfer emitter. The lowermost excited singlet state energy level of the triplet-triplet annihilation material is higher than the lowermost excited singlet state energy level of the organic near-range-charge-transfer emitter.”
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the claim is deemed patentable over the prior art.Claims 2-15 are also allowed as being directly or indirectly dependent of the allowed base claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819